Orders entered October 27, 1966 and April 11, 1967 and judgment entered thereon on April 19, 1967, which granted a motion to quash service of a supplemental summons on defendant Triggs and dismissed the cross claims of defendant Rayner-Smith and of the intervening defendants against Triggs, unanimously reversed on the law and the facts, with $50 costs and disbursements to appellants, the judgment vacated and the motions denied. The partnership relationship was sufficient to invoke the application of CPLR *789302 (subd. [a]) and to sustain jurisdiction (Schneider v. J & C Carpet Co., 23 A D 2d 103; Banco Español de Credito v. Du Pont, 24 A D 2d 445; CPLR 302 (subd. [a]); see also, 1 Weinstein-Korn-Miller, N. Y. Civ.Prac.,par. 301.15; Partnership Law, § 20, § 4, subd. 3). The appeal, insofar as it seeks to dismiss the action on the ground that Triggs is a necessary party, dismissed as academic. Concur — Stevens, J. P., Eager, Capozzoli, McGivern and McNally, JJ. [51 Misc 2d 1089.]